Missing persons in Cyprus (debate)
The next item is the Commission statement on missing persons in Cyprus.
In this respect, I should like to welcome the members of the United Nations Committee on Missing Persons in Cyprus, who are present in the official gallery to follow the debate on this issue and, more specifically, Christophe Girod, Chairman of the UN Committee, Elias Georgiadis, a Greek-Cypriot member of the Committee and Gülden Plümer Küçük, a Turkish-Cypriot member of the same Committee.
(Applause)
Member of the Commission. Mr President, the Commission welcomes and supports the motion for a resolution on the Committee on Missing Persons. Like the honourable Members of this House, we believe that relatives have a fundamental right to know what became of missing persons. Since the unrest of the 1960s and 1970s, about 1500 Greek Cypriots and 500 Turkish Cypriots have been missing, presumed dead.
The Committee on Missing Persons is charged with finding and identifying the remains of the missing, of returning them to their families and of counselling the bereaved. The Committee has the support of both sides on the island and of the international community. It is currently the most important and successful bi-communal confidence-building and reconciliation measure in Cyprus. Recent exhumations and the establishment of an anthropological laboratory in the buffer zone show that, if there is a political will on the side of both communities, much can be achieved.
The Committee on Missing Persons can count not only on the Commission's political support but also on the financial support of the European Union. Under the aid programme for the Turkish Cypriot community, EUR 1.5 million has been earmarked. This should come on stream shortly in line with the Committee's needs, and I hope that the work of the Committee will help prepare the ground for the overall solution of the long-lasting conflict in Cyprus.
I take this opportunity to recall that monitoring of the implementation of the judgments of the European Court of Human Rights falls under the responsibility of the Committee of Ministers of the Council of Europe. The Commission follows the follow-up given to such judgments closely.
on behalf of the PPE-DE Group. - (EL) Mr President, I wish first of all to thank the chairmen of the political groups who included the humanitarian issue of missing persons in Cyprus as an extraordinary item on plenary's agenda and all the political groups which signed the motion in question, which is expected to be passed tomorrow. My special thanks also to Mrs Rothe, Mr Guardans, Mr Lagendijk and Mrs Kaufmann, who have supported my proposal to debate the question and issue the relevant resolution from the outset.
Ladies and gentlemen, Commissioner, today we are debating a purely humanitarian issue: the issue of the missing persons. We are not debating the Cyprus question this evening. We are not debating the problem of the military occupation of Cyprus by Turkey. We are not politicising the issue. We are debating a human tragedy; the tragedy of our missing fellow human beings. More than 2 000 people are entered on the register of missing persons, Greek Cypriots, Turkish Cypriots and others. More or less equal numbers of families, some of which have two or three missing persons, have been living for decades with the anxiety and pain of the loss of their loved ones. The time has finally come for them to find out - and they have the inalienable right to find out, as the Commissioner said - if their loved ones are dead or alive and, if they are dead, where they are buried. The time has come for all parties involved to put political expediencies, fears and guilt to one side and to cooperate with the Committee on Missing Persons.
Turkey in particular is called upon to give the information and data in its possession to the committee, to comply with the decision of the European Court of Human Rights. However, the time has come for the European Union to also take on an active role. The resolution which is expected to be approved tomorrow renews the involvement of the Commission and the European Parliament in this humanitarian issue.
Finally, I would like to express my deep appreciation to the members of the Committee on Missing Persons for the difficult job they are doing. I welcome their presence this evening in the European Parliament and I trust and hope that the human tragedy of the relatives of the missing persons will end as quickly as possible.
on behalf of the PSE Group. - (EL) Mr President, I should like first of all to say that I have the special honour of also speaking on behalf of my honourable friend Mrs Rothe, who is absent this evening. I wish to congratulate Commissioner Mandelson on his statement, my honourable friend Mr Demetriou on his initiative and all my honourable friends from all the political parties who played a decisive part in putting this important humanitarian issue, the issue of the missing persons from the tragedy in Cyprus, on the agenda.
I believe that, in the vote tomorrow, all the members, regardless of their political group, will willingly attend to vote in favour of the motion for a resolution, an act of confirmation of the defence of humanitarian principles and of the deep humanitarian problem of the missing persons in Cyprus.
In 1981 the Committee on Missing Persons was set up under the aegis of the UN Secretary General. In 1995 we had the first resolution here in Parliament, an important step in raising the awareness of the European public and international public opinion. In May 2001, the European Court of Human Rights returned its decision on the appeal by the Republic of Cyprus against the state of Turkey. In its decision - and I think it is in the interests of all of us to study it - it confirmed the clear infringements of fundamental human rights and of the European Convention on Human Rights by Turkey, specifically of Article 2 on the right to life, of Article 3 on the right to freedom and security and of Article 4 on the right not to be maltreated. Despite all this, it is now 2007 and, unfortunately, very few results have ensued from the investigation of this problem.
I believe that, as the European Union and, more importantly, as the European Parliament, we have at the very least a humanitarian responsibility to defend the fundamental - in Mr Mandelson's words - right of the families of the missing persons to know the fate of their relatives and we must express this responsibility tomorrow in the most absolute terms.
I think it is especially important for the European Parliament to remember everyone's obligations, because the missing persons are a humanitarian problem which concerns the Greek Cypriots and the Turkish Cypriots, it concerns Greeks and Turks. It is the outcome of tragic events in Cyprus in the 1960s, from 1964 onwards following the clashes between the two communities and, of course, it is the outcome of the Turkish invasion in 1974.
I believe, as Mr Mandelson quite rightly said, that activating the Committee on Missing Persons is a very important step, just as the funding of its operation on the part of the European Commission is an important step. I should like to point out here that the Member States also have an obligation to contribute funds for the operation of this committee. I welcome the fact that Mr Mandelson backs the need for funding and has reconfirmed the European Commission's willingness to fund its operation.
I believe that, with this debate today, not only are we activating the historic memory, but also, more importantly, we are helping the two communities in Cyprus, the Greek Cypriots and the Turkish Cypriots, to become closer. That is why I think that our debate may form a bridge for the creation of confidence-building measures leading to reconciliation and the reunification of the two communities within the framework of a united Republic of Cyprus within the European Union. I also believe that all of us here, with the humanitarian sensitivity for which we are known, will continue to demonstrate our interest and, as the motion for a resolution states, it is very important for the European Parliament to contribute to developments or, if you like, to monitor them through the periodic reports which the committee must submit.
on behalf of the ALDE Group. - (ES) Mr President, the problem of missing persons is a drama that is part of the history of many countries of the world. Cyprus is not the only one, but it is certainly the closest country to us in which this drama is still absolutely part of the present and is not something consigned to the past.
It is therefore very important that we acknowledge the work of the Committee on Missing Persons created within, and recently given new impetus by, the United Nations, which is doing an extremely commendable job and one that must be recognised and supported. That is the true purpose of the resolution that we are going to vote on tomorrow. This work benefits the families of these missing persons and it goes far beyond the conflict, far beyond the political tension and the historic drama that has divided that island and that still divides it today.
This resolution is therefore intended to deal with this issue strictly from that point of view. From the humanitarian point of view, geared towards the families and the suffering of people who have the right to recover the remains of the people they loved and who, as a result of the conflict, have no way of knowing, without the experts and the forensic scientists of the Committee on Missing Persons, either where they are or who they are, and they cannot be identified. That is the intention of this resolution. To call for the support of the institutions, including the financial support that we know the Committee on Missing Persons needs, and that is the message we intend to send.
This will not heal the wound currently being suffered by Cyprus. That requires too much work. We know that it will take a long time to heal, despite the recent actions that we have seen. Nevertheless, it is important that, amongst all of us, we do not contaminate this debate on joint support from the two communities for this institution with the political tension which continues to exist, but which should in no way be mixed up with the support of all of us for the work of this committee.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, the issue of the missing persons in Cyprus has been an open wound for over 30 years. According to official figures, 2 000 people are still missing, from both sides. Each side accuses the other of being uncooperative in the resolution of the cases. I would ask the House to refrain from such accusations, at least in this Chamber. Meanwhile, the families of the missing persons are still living in uncertainty as to the fate of their relatives. The mothers' tears are the same whether their sons were of Greek or Turkish origin: they were all Cypriots, and died because of enosis (union with Greece) and taksim (partition). This is one of the truths when we express our opinions about this conflict.
The work of the Committee on Missing Persons plays an important role in this context, and we cannot thank it enough. This is primarily a humanitarian matter, and we should not make the committee's work any more difficult by politicising it. The committee's work is not only important to the relatives of the missing persons, but also serves to bring the two communities closer together. This bi-communal work on the mass graves stimulates a common culture of remembrance and understanding of the trauma suffered by the other side in the past. That is why the financial support is so important - I agree with my fellow Members on this.
EU support for further bi-communal projects on the island is also desirable. I am thinking of projects by filmmakers and intellectuals, such as Panikos Chrysanthou and Niyazi Kizilyürek, and also of the bi-communal art project Manifesta 6 and many other projects, which we must support if all the dreadful images of Cyprus we have seen in the past are to remain in the past and not recur in the future.
The demolition of the bridge on Ledra Street is a sign of hope. The response to this - the demolition of the wall running through Nicosia - is another sign of hope. Let us work together to ensure that these signs of hope are followed by other such signs. Both sides are required to behave in a constructive, European-minded manner to make this conflict in Europe a thing of the past.
We may not be able to bring back the dead, but we can ensure that nationalism is never given another chance in Cyprus.
on behalf of the GUE/NGL Group. - (EL) Mr President, we have been living through the tragedy of ignorance about the fate of some 2 000 of our missing Turkish Cypriot and Greek Cypriot compatriots in Cyprus for years now.
The competent Committee on Missing Persons, which is made up of representatives of the Turkish Cypriots, the Greek Cypriots and the UN, has already made progress on the question of the exhumation and identification of remains. However, their work does need to be speeded up and an end needs to be put to the suffering of our compatriots as quickly as possible.
This is a purely humanitarian issue, which affects our entire people, both Turkish Cypriots and Greek Cypriots, and which no one should use to serve political or other ends. We consider that the Member States should support the work of the committee by increasing their economic aid and we call on all sides to cooperate in order to establish the fate of all the missing persons.
The case of the young Greek Cypriot referred to who was taken to Turkey in 1974 is an opportunity to promote cooperation. We believe that, in resolving this humanitarian issue, we shall have taken another step in our efforts towards finding a solution to the Cyprus problem.
(FR) Mr President, the issue of the missing persons in Cyprus illustrates better than anything else the human drama that was played out on that island over thirty years ago. It is an issue for Greek and Turkish Cypriots alike and is not only about the missing persons themselves but also about their families, who are still there today.
Speaking as the coordinator of the High-level Contact Group for relations with the Turkish Cypriot community in the north of the island, I can assure the House that this is still a live issue in people's minds and that its effects are still widely felt on the ground. I have also given notice of my intention to raise this issue, among others, at the Conference of Presidents when we present our written report to it tomorrow morning.
The issue of missing persons in Cyprus is part of the shared past that the two communities are now attempting to understand and to overcome. Although the issue is a difficult and sensitive one, a joint project has been got up and running, symbolising the desire of both communities to build a shared future.
The project to which I refer is the Committee on Missing Persons; it exists under the aegis of the United Nations, and the humanitarian work it does is crucial in terms of the help it gives to both communities as they look for some 2 000 persons who are still listed as missing.
I cannot but be very pleased about the interest shown by my fellow Members of this House in the problem of missing persons in Cyprus. I agree that political support at the highest level is indispensable to the success of this project. Work on the missing persons problem must be seen primarily as humanitarian in character, as this House has always pointed out. The project must rely on the goodwill of both communities and be a joint enterprise with, of course, the appropriate material, financial and human resources.
Since it came into being, this committee has come up against many obstacles, but it has now entered upon a new phase and has taken definite and useful action, which is what prompts me to welcome and encourage the efforts being made on both sides of the Green Line towards opening new border crossing points in various places, among them on Ledra Street in the historic heart of Nicosia.
It follows, then, that the Committee on Missing Persons is not merely symbolic, but a means of dialogue between the two communities and hence an essential contribution to the overall settlement of the Cyprus issue.
Mr President, I shall speak briefly only about the missing children of the 1974 Cyprus tragedy.
Christakis Georgiou, a five-year-old boy, was slightly injured after being shot inside his home by a Turkish solider during the 1974 invasion. He was taken to a Turkish military field hospital, and that was the last time he was seen by his mother. Evidence that came to light 33 years later - including eye-witness accounts by Turkish soldiers - strongly indicates that he was transported to Turkey, where he was adopted by a Turkish army officer who had no children of his own. The mother, who is now elderly, desperately wants to see him again before she dies.
Andreas Kyriakou, a five-year-old boy, and his three-year-old twin sisters, Maria and Kika, were forcibly separated from their mother by Turkish soldiers who attacked their village. They were taken, along with a group of other civilians, to a nearby field in the now occupied area of Cyprus, from where shortly afterwards gunfire was heard. It is feared that they might have been executed in a frenzied reprisal.
The Turkish army has never given any information as to what happened to them. Their mother hopes and prays that they might still be alive. If not, she begs to have their skeletal remains given to her so that she can give them a proper burial.
The above are 4 out of the 30 children and the more than 1500 persons missing in similar circumstances after being taken into custody by the Turkish army in 1974. The Turkish Government says nothing of their whereabouts or of the circumstances of their disappearance, despite the European Court of Human Rights ruling of 10 May 2001 condemning Turkey in the strongest possible terms for such behaviour, which, in the words of the Court's ruling, 'attains a level of severity which can only be categorised as inhuman treatment'.
Commissioner, the affair of the missing persons is not a necrology issue. The relatives still hope that their loved ones might still be alive.
(DE) Mr President, Commissioner, not all the missing persons are Greek Cypriots; there are also missing persons from the Turkish Cypriot community. Parliament's high-level contact group for relations with the Turkish Cypriot community has seen with its own eyes the exemplary cooperation taking place within the Committee on Missing Persons. This is the only bi-communal initiative in Cyprus that is functioning smoothly. It is very much in the interests of the Cypriot people on both sides to reappraise what is indeed a dark chapter in their common history. Contemporary witnesses are advising the scientists on possible sites. We have seen with our own eyes the professionalism with which the international team, headed by an Argentine, has been working on identifying the human remains.
It is good that we are now giving this committee our attention, and hopefully also additional funding. I would caution against abusing this issue for political ends, however, as it would be all too easy for this to disturb the laborious, careful process of rapprochement between the two communities and do a great deal more damage. It would not be the first time, as the urgently needed technical committees that were supposed to be set up long ago to ensure smooth cooperation between the two communities on essential everyday matters such as health, crime-fighting and trade facilitation have yet to show any success in three years. Why is this? The citizens of Cyprus are certainly not unwilling. The reason lies in the spirit of the negative power politics, the obstructionist politics, that have been standing in the way of teamwork on both sides for decades.
At the end of the debate I have received a motion for a resolution on missing persons in Cyprus.
The debate is closed.
The vote will take place on Thursday at 12 noon.